The following questions are certified: 1. Was the order of the Special Term entered March 27, 1950, insofar as it dismissed the third cause of action against M. A. Henry Co., Inc., properly made? 2. Was the order of the Special Term entered March 27, 1950, insofar as it dismissed the third cause of action against Woonsocket Falls Mill and William E. Roschen and others, individually and as copartners doing business under the firm name and style of E. F. Timme & Son, properly made? 3. Was the order of the Special Term entered March 27, 1950, denying the motion of the plaintiff to amend the amended complaint by adding thereto the proposed fourth cause of action, properly made? 4. Was the order of the Special Term entered May 22, 1950, insofar as it dismissed the third cause of action against defendant McCrory Stores Corporation, properly made? Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ. [See ante, p. 806.]